      Case 1:12-cv-04828-KPF-JCF Document 419 Filed 05/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 A.V.E.L.A., INC.,                                             :
                                                               :
                                                   Plaintiff, :
                                                               :
                       v.                                      :
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC, et al., :
                                                               :
                                               Defendants. :
 ------------------------------------------------------------- X
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC,                            :
                                                               :
                                        Counterclaimant, :
                                                               :
                       v.
                                                               :
                                                               :
 A.V.E.L.A., INC.,
                                                               :   12 Civ. 4828 (KPF)
                                                               :
                                     Counter-Defendant,
                                                               :        ORDER
                                                               :
 LEO VALENCIA, IPL, INC.,
                                                               :
 X ONE X MOVIE ARCHIVES INC.,
                                                               :
 V. INTERNATIONAL FINE ARTS PUBLISHING,
                                                               :
 INC.,
                                                               :
                                                               :
                                Third-Party Defendants.
                                                               :
 ------------------------------------------------------------- X
                                                               :
 X ONE X MOVIE ARCHIVES INC.,                                  :
 V. INTERNATIONAL FINE ARTS PUBLISHING,                        :
 INC.,                                                         :
                                                               :
                                       Counterclaimants,
                                                               :
                       v.
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC,                            :
 AUTHENTIC BRANDS GROUP, LLC, JAMES                            :
 SALTER.                                                       :
                                                               :
                                    Counter-Defendants. :
                                                               :
 ------------------------------------------------------------- X
     Case 1:12-cv-04828-KPF-JCF Document 419 Filed 05/06/19 Page 2 of 2



KATHERINE POLK FAILLA, District Judge:

      For the reasons set forth during the hearing on May 6, 2019, the AVELA

parties’ motion for a certificate of appealability and the Estate parties’ motion

for a bond are each DENIED. The Clerk of Court is directed to terminate the

motions at Docket Entries 401 and 408.

      SO ORDERED.

Dated:      May 6, 2019
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                         2
